Proceeding under article 78 of the Civil Practice Act, to review a determination of the respondent New York State Liquor Authority, made December 19, 1961, after a hearing, which suspended for a period of 10 days the petitioner’s retail off-premises beer license on the ground that he had violated the statute (Alcoholic Beverage Control Law, § 65, subd. 1) by selling an alcoholic beverage to a “ minor actually or apparently under the age of 18 years.” By an order of the Supreme Court, Nassau County, made February 15, 1962, pursuant to section 1296 of the Civil Practice Act, the proceeding has been transferred to this court for disposition. Determination confirmed, without costs. No opinion. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.